In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00006-CR



               ERNEST DAVIS, Appellant

                            V.

              STATE OF TEXAS, Appellee



         On Appeal from the 336th District Court
                 Fannin County, Texas
             Trial Court No. CR-12-24135




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION
       Pursuant to a negotiated plea agreement, Ernest Davis pled guilty to the possession of

cocaine in an amount of four grams or more but less than 200 grams with intent to deliver.

Davis, who also pled true to the State’s several enhancement allegations and waived his right to

appeal this portion of his case, was placed on deferred adjudication community supervision for a

period of ten years and was ordered to pay a $1,000.00 fine. Davis was subsequently arrested for

possession of cocaine and pled true to allegations that he had violated the terms and conditions of

his community supervision, leading the trial court to adjudicate his guilt. Davis was given the

minimum twenty-five-year sentence referenced in his original negotiated plea agreement, and

was assessed a $1,000.00 fine.

       Davis’ attorney on appeal has filed a brief which states that he has reviewed the record

and has found no issues that could be raised. The brief sets out the procedural history and

summarizes the evidence elicited during the course of the proceeding. Meeting the requirements

of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. Anders v. California, 386
U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1981); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

       On April 15, 2013, counsel mailed a copy of the brief, his motion to withdraw in this

case, and a copy of “the entire record to Mr. Davis for his review.” Davis’ counsel also advised




                                                2
Davis that he had “30 days in which to submit any non-frivolous issues that he wishes to have

considered for appeal.”

         We have determined that this appeal is wholly frivolous.                      We have independently

reviewed the entire record and find no genuinely arguable issue. See Halbert v. Michigan, 545
U.S. 605, 623 (2005). Therefore, we agree with counsel’s assessment that no arguable issues

support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         We affirm the trial court’s judgment. 1




                                                      Jack Carter
                                                      Justice

Date Submitted:            June 19, 2013
Date Decided:              June 20, 2013

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from either
the date of this opinion or the date on which the last timely motion for rehearing or for en banc reconsideration was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk
of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                          3